Citation Nr: 1635612	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-09 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 15, 2004 to January 14, 2011. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), for the period prior to January 15, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part denied a rating in excess of 50 percent for PTSD.  

In April 2010, a Travel Board hearing was held before a Veterans Law Judge (who has since retired from the Board).  A transcript of the hearing is associated with the claims file.  A June 2016 letter notified the Veteran that the Veterans Law Judge who conducted the April 2010 hearing is no longer employed at the Board and afforded the Veteran an opportunity for an additional hearing.  The June 2016 letter provided that if the Veteran did not respond within 30 days, the Board will assume that he does not want another hearing.  No response has been received to date. Therefore, the Board finds that there is no hearing request pending at this time

The issues on appeal were previously remanded by the Board in November 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a retroactive medical opinion regarding the severity of the Veteran's PTSD disability prior to January 15, 2011.  This was accomplished, and the claims were readjudicated in a February 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
Further, the procedural history of the issues currently on appeal was detailed in the Introduction section of the November 2014 Board Remand, which is herein incorporated by reference.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the rating period from December 15, 2004 to January 14, 2011, the Veteran's PTSD symptoms more nearly approximately occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

2.  For the rating period from December 15, 2004 to January 14, 2011, the Veteran's PTSD has not been manifested by total occupational impairment.

3.  The Veteran was able to maintain (follow) substantially gainful employment during the rating period from December 15, 2004 to January 14, 2011.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 15, 2011, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the rating period from December 15, 2004 to January 14, 2011, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in May 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  An April 2009 notice letter included provisions for disability ratings and for the effective date of the claim. 

Service treatment records, post-service VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in August 2006 and February 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds that the August 2006 VA examination did not specifically address the effect of PTSD symptoms on the Veteran's overall occupational and social impairment.  The Board finds that the February 2015 VA opinion considered the Veteran's education and occupational history and  adequately addressed the Veteran's symptoms for the period prior to January 15, 2011. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period on appeal (from December 15, 2004 to January 14, 2011).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran maintains that his PTSD disability is more severe than what is contemplated by the 50 percent evaluations assigned for the increased rating period from December 15, 2004 to January 14, 2011.  The Veteran has already been granted a 70 percent disability and a TDIU beginning January 15, 2011.  Those rating periods are not currently on appeal.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether, from December 15, 2004 to January 14, 2011, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

The Board notes that, for the period prior to January 15, 2011, the record consists of a single VA psychiatric examination conducted in August 2006.  During the evaluation, it was noted that the Veteran continued to have symptoms of PTSD including nightmares, dreams, and flashbacks all pertaining to combat activities.  It was further indicated that the Veteran was employed for the city of Chicago.  Regarding his employment, it was also noted that the Veteran had only a "few hours" of time lost from work as a result of his PTSD disability.  There was no impairment of social functioning and he had normal activities of daily living.  It was noted, however, that the Veteran was socially withdrawn and had difficulty dealing with people and crows.  A GAF score was not provided.

The Board had also reviewed VA treatment records for the rating period prior to January 15, 2011.  These records include a January 2005 VA mental health intake assessment where the Veteran reported increased anger, irritability, loss of appetite, decreased sleep, hypervigilance, isolative and withdrawn behavior.  He was currently employed as a city worker.  A GAF score of 45 was provided, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  

In a February 2006 VA psychiatric progress note where the Veteran stated that he was "very hypervigilant," hyperalert, and irritable.  His mood was depressed.  A GAF score of 45 was provided, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

In an April 2008 VA mental health intake assessment, the Veteran reported having thoughts of death and about hurting or killing himself.  The Veteran stated that, over the past 1.5 months, he had been having increasing depressed mood, crying spells, poor sleep, decreased energy and concentration, and lack of interest.  He had also lost about 8-9 lbs. due to poor appetite.  The Veteran indicated that he was hypervigilant, with flashbacks and dreams of combat.  He stated that he felt like he did not have a lot to live for and endorsed passive suicidal ideations with plans to use a gun.  He also expressed occasional paranoia about his boss at work.  A GAF score of 45 was provided, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a June 2009 VA psychiatry progress note, the Veteran reported that, in the last couple of months, he had been "severely" depressed, with difficulties getting asleep, feeling tired during the  day, poor appetite with weight loss, and feelings of shame and guilt because of things he had done in the service.  He also reported trouble with concentration and stated that suicidal thoughts had been there "for a while."  A GAF score of 45 was provided, suggestive of serious symptoms or any serious impairment in social, occupational or school functioning.

Pursuant to the November 2014 remand, the Board requested that a retrospective opinion as to the Veteran's social and occupational impairment prior to January 15, 2011 be obtained.  The requested opinion was received by VA in February 2015.  The claims file was reviewed and the examiner outlined the educational and occupational history of the Veteran.  Regarding the period from 2005 to January 15, 2011, it was noted that the Veteran was working full-time with the Streets and Sanitation Department for the City of Chicago until 2008, and later as an apprentice electrician until January 15, 2011.  During the evaluation, the Veteran reported that he was "let go" from his job because of repeated incidents of verbal and angry confrontations with people.  The Veteran had not been working since and lived alone.  

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the rating period from December 15, 2004 to January 14, 2011, the Veteran's symptoms have included depressed mood, suicidal ideations, irritability and anger, hypervigilance, sleep impairment with nightmares, loss of appetite with weight loss, socially withdrawn behavior, and avoidance of crowds. 

In addition, the Board has considered the evidence regarding the assigned GAF scores for the rating period from December 15, 2004 to January 14, 2011, which include scores of 45 in the evaluations discussed above.  These GAF scores contemplate serious PTSD symptoms or serious impairment in social, occupational or school functioning.  The Board has reviewed all of the evidence of record, lay and medical, in determining that the more probative evidence of record shows that the Veteran's psychiatric disorder results in occupational and social impairment and symptoms consistent with a 70 percent disability rating.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the rating period from December 15, 2004 to January 14, 2011.

The Board further finds that, for the rating period from December 15, 2004 to January 14, 2011, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  Although the Veteran reported some occasional paranoia with his previous boss, the evidence shows that the Veteran continued to remain employed as a city worker and as an electrician prior to January 15, 2011.  The Board finds that this does not more nearly approximate total occupational impairment, a requirement for a 100 percent disability rating.

Moreover, the Board finds that the Veteran's PTSD symptoms do not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from sleep impairment, but this is contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's suicidal ideation, which is a symptom contemplated under the 70 percent PTSD disability rating.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication are within normal limits.  The Veteran does not suffer from hallucinations and he has been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances). 

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted for the rating period from December 15, 2004 to January 14, 2011.


Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's PTSD disability.  The Veteran's PTSD symptoms have been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as: depressed mood, suicidal ideations, irritability and anger, hypervigilance, sleep impairment with nightmares, loss of appetite and with weight loss, socially withdrawn behavior, and avoidance of crowds.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU prior to January 15, 2011

The Board notes that the Veteran was granted a TDIU effective January 15, 2011.  A recent July 2016 rating decision indicates that the RO has proposed to discontinue TDIU benefits as the Veteran has not returned the employment questionnaire (VA Form 21-4140).  This issue has not yet been appealed to the Board; accordingly, the Board will only address whether entitlement to a TDIU is warranted for the rating period prior to January 15, 2011.

The evidence shows that the Veteran was employed during the rating period prior to January 15, 2011.  The February 2015 VA examination report includes a detailed history of the Veteran's previous employment.  Specifically, the Veteran worked as a janitor for 3 years.  Thereafter, he worked in a mail room for the City of Chicago for 2 years.  He then worked in the Streets and Sanitation Department for the City of Chicago, and from 2008 to January 15, 2011, he worked as an apprentice electrician.  

During the April 2010 Board hearing, the Veteran testified that he had been laid off in June 2009.  He reported that he was trying to go to school in an electrical apprenticeship program.  The Board finds that the Veteran's testimony is consistent with the February 2015 VA examination report, which shows that the Veteran did obtain a job as an apprentice electrician.  Thus, the Veteran's brief period of unemployability does not suggest that he was unable to obtain or maintain employment as the Veteran was able to complete courses and obtain employment  as an apprentice electrician.

Accordingly, the Board finds that the weight of the evidence of record shows that he Veteran was not unable to maintain substantial gainful employment prior to January 15, 2011.  As noted, the Veteran has been afforded the opportunity to provide an employment history in a formal TDIU application, and was specifically provided such an application; however, he failed to submit this information.

In summary, there is no credible evidence suggesting that the Veteran's service-connected disabilities rendered him unable to work prior to January 15, 2011.  Thus, entitlement to a TDIU for the rating period prior to January 15, 2011 is not warranted.


ORDER

For the rating period from December 15, 2004 to January 14, 2011, a 70 percent rating, but no higher, for PTSD is granted. 

A TDIU for the period from December 15, 2004 to January 14, 2011 is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


